DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/20/2022 has been entered.

Response to Amendment
Applicant’s amendment filed 1/20/2022 has been entered. 
Claims 1, 3, 8, 9, 11-13, 16, 18, and 20 remain pending.
Claims 2, 4-7, 10, 14, 15, 17, and 19 are cancelled.

Claim Objections
Claims 9 and 13 are objected to because of the following informalities:  
-Claim 9, line 9, “two pairs of - sensors” should read “two pairs of sensors”.  
-Claim 13, line 1, “the- coil” should read “the coil”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3, 8, 9, 11-13, 16, 18, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 1, lines 15-19 recite “determining said excavating efficiency of said drilling process based on comparisons between the detected original shock waves and the corresponding, reflected tensile waves in said tool members, whereby a difference regarding energy content between the waves is determined, which difference indicates said excavating efficiency of said drilling process; or based on characteristics of a plurality of said reflected tensile waves reoccurring in said tool member.” This limitation renders the claim indefinite as it is unclear as to what Applicant is attempting to refer to by “based on characteristics of a plurality of said reflected tensile waves reoccurring in said tool member”. This limitation appears to be referring to an alternative limitation however it is unclear as to what alternative limitation is attempting to be claimed. Specifically it is unclear as to what is “based on characteristics” (i.e. what step) of reoccurring plurality of reflected tensile waves. While one can speculate that the Applicant is referring to the step of “determining said excavating efficiency of said drilling process”, this is not readily clear and therefore this limitation renders the claim 
Regarding Claim 9, lines 14-19 recite “the at least one control unit is further configured for determining said excavating efficiency of said drilling process based on comparisons between the detected original shock waves and the corresponding, reflected tensile waves in said tool member, whereby a difference regarding energy content between the waves is determined, which difference indicates said excavating efficiency of said drilling process; or based on characteristics of a plurality of said reflected tensile waves reoccurring in said tool member.”. This limitation presents similar issues as outlined above with respect to Claim 1 and therefore renders the claim indefinite for essentially the same reasons. Specifically, this limitation renders the claim indefinite as it is unclear as to what Applicant is attempting to refer to by “based on characteristics of a plurality of said reflected tensile waves reoccurring in said tool member”. This limitation appears to be referring to an alternative limitation however it is unclear as to what alternative limitation is attempting to be claimed. Specifically it is unclear as to what is “based on characteristics” of reoccurring plurality of reflected tensile waves. While one can speculate that the Applicant is referring to “the at least one control unit is further configured for determining said excavating efficiency” based on the characteristics of reoccurring plurality of reflected tensile waves, this is not readily clear and therefore this limitation renders the claim indefinite. 
Claims 3, 8, 11-13, 16, 18, and 20 are also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite as the claims depend from Claims 1 or 9 or include all limitations of such claims. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 8, 9, 11, 12, 16, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Keskiniva (WO 2010/037905 A1- cited in IDS), in view of Freyer (US PGPUB 2008/0035376).

Regarding Claim 1, Keskiniva discloses a method for determining excavating efficiency (via reflected stress wave analysis) of a drilling process (see abstract), comprising the steps of: 
- transferring energy, via a tool member (7; Figure 1), to a material in which drilling is to be performed by means of a drilling configuration (drilling machine 6 and tool 7; Paragraph 0018); 
- detecting waves (“stress wave”), which are propagating in the tool member (7), of the drilling configuration (6, 7) during drilling, via a detection unit (“measuring means 11”) arranged about the tool member (7; see Para. 0021 and 0023); 
-wherein detecting waves comprises detecting original shock waves (σi; see Figures 2-7; note Paras. 0021, the end of Para. 0023 and Para. 0024 which clearly disclose detecting and calculating variables based on a detected original stress wave σi) generated by the drilling configuration (see Para. 0020) and corresponding reflected tensile waves (σr; i; see Para. 0021 which discloses σr being a result of reflection and including tensile stress);
- wherein detecting the waves comprises inductive detection performed by a sensor (i.e. “inductive distance sensor”) arranged in the detection unit (11; Para. 0023, 0027); and 
- determining the excavating efficiency of the drilling process based on characteristics of a plurality of reflected reoccurring tensile waves in the tool member (7; See Paras. 0023-0025 which discloses the processing unit for determining the momentum of the reflected stress wave and subsequently controlling operation based on the determination; note that based on the disclosure, as the tool operates, several reoccurring reflected tensile waves will be sensed and the efficiency/momentum evaluated and then the drilling will be further controlled accordingly- see Para. 0034 which discloses continuous monitoring; see Para. 0028-0034 which disclose examples of such determining, processing and control).  
Note: in light of the specification, it is reasonable to interpret the determined momentum of the stress waves as being an efficiency determination as the momentum determination is indicative of the amount of energy reflected and therefore indicative of the amount of energy not absorbed by the material and therefore, indicative of the efficiency. 

However, Keskiniva fails to explicitly disclose the detection unit comprising at least two pairs of sensors symmetrically arranged in the detection unit, wherein each pair of sensors comprises two coil members arranged on mutually opposite sides of the tool member, adjacent to, and at a certain distance from, the tool member, and wherein detecting the waves comprises pairwise processing of the detection, from each pair of sensors of the at least two pairs of sensors. 
 Freyer which teaches a similar process and system for determining an efficiency of a drilling process (see Para. 0033) wherein the system includes a detection unit comprising a sensors (108; Figures 2, 7-9) which inductively detects load (hence waves, vibration, etc.; note Para. 0004) on a tool (101; Para. 0036), wherein the sensors (108) comprise at least two pairs of sensors (108; Figure 8) symmetrically arranged in the detection unit, wherein each pair of sensors comprises two coil members (108) on mutually opposite sides of the tool member (101) adjacent to, at a certain distance from, the tool member (101; as shown), wherein the results of the sensors (108) are processed pairwise from each pair of sensors of the at least two pairs of sensors (see Paras. 0039-0040 which discloses paired sensors for detecting load in corresponding directions and Paras. 0037-0038 which disclose the processing and controlling based on the sensors). 

It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have configured the sensors of Keskiniva in the manner as the sensor arrangement (108) of Freyer such that detecting involved pairwise processing as taught by Freyer. Modifying Keskiniva in this manner, different load types can be sensed and loads/waves can be detected in multiple directions and more accurately (given the multiple direction detection) as taught by Freyer (see Paras. 0036, 0039).

Regarding Claim 3, Keskiniva, as modified, discloses transferring 

Regarding Claim 8, Keskiniva, as modified, discloses continuously controlling the drilling process based on such determined efficiency for an efficiency optimization (i.e. Paras. 0010, 0012, 0025, 0028, and 0034).  

Regarding Claim 9, Keskiniva, as modified, discloses a system (1; Figure 1) for determining excavating efficiency of a drilling process (see abstract), comprising: 
-a drilling configuration (drilling machine 6) for transferring energy via a tool member (7) to a material in which drilling is to be performed (see Para. 0018); 
-a detection unit (11) arranged about the tool member (7) of the drilling configuration (6, 7), wherein the detection unit (11) comprises sensors configured for detecting one or more original shock waves (σi; see Figures 2-7; note Paras. 0021, the end of Para. 0023 and Para. 0024 which clearly disclose detecting and calculating variables based on a detected original stress wave σi) generated by the drilling configuration (6; Para. 0020) and corresponding reflected tensile waves (σr; Figures 2-7) propagating in a direction opposite the original shock waves through inductive detection (Para. 0021, 0023, 0027); and 
- at least one control unit (control and data processing unit 12) configured to receive the inductive detection results from the sensors, wherein the at least one control unit (12) is further configured for determining the excavating efficiency of the drilling process based on characteristics of a plurality of reflected reoccurring tensile waves in the tool member (7; see Paras. 0021, 0025, 0028, 0033 all give examples of controlling the drilling based on the detected momentum of the reflected stress waves; See Paras. 0023-0025 which discloses the processing unit for determining the momentum of the reflected stress waves and subsequently controlling operation based on the determination; note that based on the disclosure, as the tool operates, several reoccurring tensile waves will be sensed and the efficiency/momentum evaluated and then the drilling will be further controlled accordingly- see Para. 0034 which discloses continuous monitoring; see Para. 0028-0034 which disclose examples of such determining, processing and control).

However, Keskiniva fails to disclose the detection unit comprises at least two pairs of sensors configured for detecting waves through inductive detection, wherein the at least two pairs of sensors are symmetrically arranged in the detection unit, wherein each pair of sensors comprises two coil members arranged on mutually opposite sides of the tool member, adjacent to, and at a distance from, the tool member (7) and wherein the control unit is configured to perform pairwise processing of the detection results for each pair of sensors of the at least two pairs of sensors.
Attention can be brought to the teachings of Freyer which teaches a similar process and system for determining an efficiency of a drilling process (see Para. 0033) wherein the system includes at least two pairs of sensors (108; Figures 2, 7-9) symmetrically arranged in a detection unit, wherein the sensors (108) inductively detects load (hence waves, vibration, etc.; note Para. 0004) on a tool (101; Para. 0036), wherein each pair comprising two coil members (108) symmetrically arranged on mutually opposite sides of the tool member (101) adjacent to, on a certain distance from, the tool member (101; as shown), wherein the results of the sensors (108) are processed pairwise (see Para. 0039 which discloses paired sensors and Paras. 0037-0038 which disclose the processing and controlling based on the sensors).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have embodied the measuring/sensor means of Keskiniva in the manner as the sensor arrangement (108) of Freyer and wherein the results processed pairwise as taught by Freyer as modifying Keskiniva in this manner, different load types can be sensed and loads/waves can be detected in multiple directions and more accurately (given the multiple direction detection) as taught by Freyer (see Paras. 0036, 0039).

Regarding Claim 11, Keskiniva, as modified, discloses wherein the drilling configuration (6, 7) is configured for providing the energy is by means of strikes and/or rotation (i.e. see Para. 0018).  

Regarding Claim 12, Keskiniva, as modified, discloses each pair of sensors (see 108 of Freyer) comprise oppositely arranged coil members (see 108; Figure 8 of Freyer) and inductively detecting the waves by means of the oppositely arranged coil members (see 108; Figure 8 of Freyer), and though it is not explicitly disclosed it can be reasonably implied that each of the coils comprise at least one permanent magnet as coil core as otherwise, the sensors would not reliably detect the waves (note the alternative 103 rejection below).

Regarding Claim 16, Keskiniva, as modified, discloses the at least one control unit (12) is configured for continuously controlling the drilling process based on such determined excavating efficiency for an efficiency optimization (i.e. Para. 0025, 0028).  

Regarding Claim 18, Keskiniva, as modified, discloses a drilling rig (1; Figure 1) comprising a system according to claim 9 (See rejection of Claim 9 above).  

Regarding Claim 20, Keskiniva, as modified, discloses a computer program product comprising a computer-readable medium and a program code stored on the computer readable medium loadable into an electronic control unit or a computer connected to the electronic control unit and configured to cause execution of the method steps according to claim 1 (see rejections above), when the program code is run on the electronic control unit or the computer connected to the electronic control unit (see Para. 0025 describing “software” and programmable logics for performing the control and data processing and in order for the system to carry out the disclosed control, the program product must have a form of computer readable medium with program code to carry it out).

Alternatively, Claims 1, 3, 8, 9, 11, 12, 16, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Keskiniva (WO 2010/037905 A1- cited in IDS), in view of Freyer (US PGPUB 2008/0035376), and in further view of Uitto (US Patent 4,671,366-cited in previous IDS).

Alternatively, regarding Claim 1, given the alternative limitation of the “determining said excavating efficiency of said drilling process based comparisons between the detected original shock waves and the corresponding, reflected tensile waves in said tool members whereby a difference regarding energy content between the waves is determined, which difference indicates said excavating efficiency of said drilling process”:
Keskiniva, as modified by Freyer, discloses several features of the claimed method for determining excavating efficiency (via reflected stress wave analysis) of a drilling process (see abstract- see the 103 rejection above), including a step of determining the excavating efficiency (via momentum of reflected stress wave σr) of the drilling process based on reflected tensile waves in said tool member (see Paras. 0021, 0025, 0028, 0033 all give examples of controlling the drilling based on the detected momentum of the reflected stress waves).
Note: in light of the specification, it is reasonable to interpret the determined momentum of the stress waves as being an efficiency determination as the momentum determination is indicative of the amount of energy reflected and therefore indicative of the amount of energy not absorbed by the material and therefore, indicative of the efficiency. 
Further, although Keskiniva discloses detecting original shock waves and discloses calculating a displacement and/or momentum of the original shock wave (see Paras. 0021, 0023, 0024) and it is reasonable to assume that in order to determine if the reflected tensile stress wave momentum is “large” or “small” (see Para. 0028, 0032) some form of threshold based on the original stress wave must be referenced, Keskiniva does not explicitly disclose determining the excavating efficiency of the drilling process based on comparisons between the detected original shock waves and the corresponding detected tensile waves in said tool member including whereby a difference regarding energy content between the waves is determined, which difference indicates said excavating efficiency of said drilling process. 

Further attention can be brought to the teachings of Uitto which teaches another system and method of determining drilling efficiency and optimizing the drilling wherein the optimization is based on detection (via 11; Figure 9) of original shock/stress waves (See region “A” in Figure 8) and reflected stress waves (see region “B” in Figure 8) and a comparison between the original and reflected stress waves (see Col 4, lines 29-55 which discloses the operation is adjusted based on a comparison or calculated proportions between the surface area or min/max values of both the original and reflected stress waves; see also Col 3, lines 34-40 which disclosed comparing the reflection impulse waves to a threshold set to a percentage of the initial impulse) and further the comparisons include a difference regarding energy content between the waves (“A” and “B”; Figure 8) is determined, which difference indicates the excavating efficiency of the drilling process (note Col 8, lines 38-55 as the calculated proportions between data of the waves “A” and “B” will readily indicate efficiency as the proportions between the amplitudes (P1-P4) or surface areas (A1-A3) would readily reflect a difference regarding energy content between the waves and therefore would indicate efficiency thereof; for example, if the proportion or ratio of area A1 relative to areas A2 and A3 is high (A1 is very large while A2 and A3 are very small) it can be readily concluded/indicated that the drilling efficiency is higher (rock/material absorbs most energy) than if the areas are near equal which would indicate a higher reflection and therefore the rock or material is harder and not absorbing much energy; further note specifically Col 4, lines 50-55 mentions calculating energy from the stress wave as well as energy that is reflected and further the energy transferred into the rock based on such data analysis (i.e. proportions determined) and based on this, it is clear that some form of difference between the “energy of the stress wave” and ‘”energy reflected” must be calculated in order to obtain the “energy transferred into the rock”). 
As mentioned above, Keskiniva determines whether or not the momentum of the reflected stress wave is large or small and since the reflected stress wave is a result of the original shock/stress wave, the determinations of “large” or “small” momentums would have to be, in some manner, based on the original stress wave as the reflected stress wave should not exceed the magnitude of the original stress wave. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified the system of Keskiniva such that the detected reflected stress waves were compared with the detected original stress waves during determination, which would include determining a difference in energy content of the waves, and adjustment of the drilling operation as taught by Uitto. By modifying Keskiniva in this manner, the determination of how much energy is absorbed by the drilling can be effectively determined as the reflected wave would be compared to the original wave as a point of reference and further, with such comparison, the drilling operation can be accurately detected and optimized throughout the operation as mentioned by Uitto (Col 3, lines 1-14).
Alternatively, assuming arguendo that the disclosure of Uitto cannot be relied on for teaching that the efficiency is determined based on a difference between the energy content of the original shock wave and reflected tensile wave, in which the Examiner does not concede to, Uitto clearly discloses some form of comparison between the waves and controlling the drilling process based on such. Therefore, one can readily conclude that it would have been an obvious matter of design choice to a person of ordinary skill in the art at the time the invention was effectively filed to further modified the determining step of Keskiniva, as modified by Uitto, such that a difference between the energy content of the waves is utilized to make comparisons between the waves, because Applicant has not disclosed that utilizing a difference provides an advantage, is used for a particular purpose, or solves a stated problem. One of ordinary skill in the art, furthermore, would have expected Applicant’s invention to perform equally well with the comparison (i.e. proportion calculations) as taught by Uitto because in either instance a comparison is made between the original shock wave as well as the reflected tensile wave and therefore, the amount of energy absorbed by drilling can be indicated and therefore the efficiency can be determined in either manner.
Therefore, it would have been an obvious matter of design choice to modify Keskiniva, as modified by Uitto, to obtain the invention as specified in the claim. 

Regarding Claims 3 and 8, see the 103 rejection above.

Alternatively, regarding Claim 9, given the alternative limitation of “the at least one control unit is further configured for determining said excavating efficiency of said drilling process based on comparisons between the detected original shock waves and the corresponding, reflected tensile waves in said tool member, whereby a difference regarding energy content between the waves is determined, which difference indicates said excavating efficiency of said drilling process”:
Keskiniva, as modified by Freyer, discloses several features of the claimed system (1; Figure 1) for determining excavating efficiency of a drilling process (see abstract- see the 103 rejection above) including at least one control unit (control and data processing unit 12) configured to receive the inductive detection results from the sensors, wherein the at least one control unit (12) is further configured for determining the excavating efficiency of the drilling process based on detected reflected tensile waves in the tool member (7; see Paras. 0021, 0025, 0028, 0033 all give examples of controlling the drilling based on the detected momentum of the reflected stress waves).
Further, although Keskiniva discloses detecting original shock waves and discloses calculating a displacement and/or momentum of the original shock wave (see Paras. 0021, 0023, 0024) and it is reasonable to assume that in order to determine if the reflected stress wave is “large” or “small” (see Para. 0028, 0032) some form of threshold based on the original stress wave must be referenced, Keskiniva does not explicitly disclose the at least one control unit (12) is further configured for determining the excavating efficiency of the drilling process based on comparisons between the detected original shock waves and the corresponding detected tensile waves in said tool member, whereby a difference regarding energy content between the waves is determined, which difference indicates said excavating efficiency of said drilling process.
Further attention can be brought to the teachings of Uitto which teaches another system and method of determining drilling efficiency and optimizing the drilling wherein the optimization is based on detection (via 11; Figure 9) of original shock/stress waves (See region “A” in Figure 8) and reflected stress waves (see region “B” in Figure 8) and a comparison between the original and reflected stress waves (see Col 4, lines 29-55 which discloses the operation is adjusted based on a comparison or calculated proportions between the surface area or min/max values of both the original and reflected stress waves see also Col 3, lines 34-40 which disclosed comparing the reflection impulse waves to a threshold set to a percentage of the initial impulse) further the comparisons include a difference regarding energy content between the waves (“A” and “B”; Figure 8) is determined, which difference indicates the excavating efficiency of the drilling process (note Col 8, lines 38-55 as the calculated proportions between data of the waves “A” and “B” will readily indicate efficiency as the proportions between the amplitudes (P1-P4) or surface areas (A1-A3) would readily reflect a difference regarding energy content between the waves and therefore would indicate efficiency thereof; for example, if the proportion or ratio of area A1 relative to areas A2 and A3 is high (A1 is very large while A2 and A3 are very small) it can be readily concluded/indicated that the drilling efficiency is higher (rock/material absorbs most energy) than if the areas are near equal which would indicate a higher reflection and therefore the rock or material is harder and not absorbing much energy; further note specifically Col 4, lines 50-55 mentions calculating energy from the stress wave as well as energy that is reflected and further the energy transferred into the rock based on such data analysis (i.e. proportions determined) and based on this, it is clear that some form of difference between the “energy of the stress wave” and ‘”energy reflected” must be calculated in order to obtain the “energy transferred into the rock”).
 As mentioned above, Keskiniva determines whether or not the momentum of the reflected stress wave is large or small and since the reflected stress wave is a result of the original shock/stress wave, the determinations of “large” or “small” momentums would have to be, in some manner, based on the original stress wave as the reflected stress wave should not exceed the magnitude of the original stress wave. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified the system of Keskiniva such that the control unit (12) is configured to compare the detected reflected stress waves with the detected original stress waves during determination, including determining a difference in energy content between the waves, and adjustment of the drilling operation as taught by Uitto. By modifying Keskiniva in this manner, the determination of how much energy is absorbed by the drilling can be effectively determined as the reflected wave would be compared to the original wave as a point of reference and further, with such comparison, the drilling operation can be accurately detected and optimized throughout the operation as mentioned by Uitto (Col 3, lines 1-14).
Alternatively, assuming arguendo that the disclosure of Uitto cannot be relied on for teaching that the efficiency is determined based on a difference between the energy content of the original shock wave and reflected tensile wave, in which the Examiner does not concede to, Uitto clearly discloses some form of comparison between the waves and controlling the drilling process based on such. Therefore, one can readily conclude that it would have been an obvious matter of design choice to a person of ordinary skill in the art at the time the invention was effectively filed to further modified the control unit of Keskiniva, as modified by Uitto, such that a difference between the energy content of the waves is utilized to make comparisons between the waves, because Applicant has not disclosed that utilizing a difference provides an advantage, is used for a particular purpose, or solves a stated problem. One of ordinary skill in the art, furthermore, would have expected Applicant’s invention to perform equally well with the comparison (i.e. proportion calculations) as taught by Uitto because in either instance a comparison is made between the original shock wave as well as the reflected tensile wave and therefore, the amount of energy absorbed by drilling can be indicated and therefore the efficiency can be determined in either manner.
Therefore, it would have been an obvious matter of design choice to modify Keskiniva, as modified by Uitto, to obtain the invention as specified in the claim. 


Regarding Claims 11, 12, 16, 18, 20, see the 103 rejection above.

Alternatively, Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Keskiniva (WO 2010/037905 A1-cited in IDS), in view of Freyer (US PGPUB 2008/0035376) and Uitto (US Patent 4,671,366-cited in previous IDS), or alternatively just Freyer (US PGPUB 2008/0035376-note alternative 103 rejections above), as applied to Claim 9, and in further view of Bogath (US Patent 7,757,552).

Regarding Claim 12, Keskiniva, as modified, discloses oppositely arranged coil members (see 108; Figure 8 of Freyer) and inductively detecting the waves by means of the oppositely arranged coil members (see 108; Figure 8 of Freyer), and assuming arguendo that it may not be reasonably implied that the coils comprise at least one permanent magnet as coil core therein, which Examiner does not concede to, attention can be brought to the teachings of Bogath. 
Bogath teaches another system and method for determining forces/efficiency of a drilling process and further includes use of sensor means (1600; Figure 16A) for detecting forces applied to a tool (drill collar 1602), wherein the sensor means is embodied as an induction coil (1611) comprising a permanent magnet as a core (1612; Col 18, lines 16-42; see also Col 9, line 53 through Col 10, line 14).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have included a permanent magnet core as of the inductive coils of Keskiniva as taught by Bogath. By further modifying Keskiniva in this manner, the change in inductance will accurately reflect the force applied to the tool as taught by Bogath (Col 9, line 53 through Col 10, line 14 which discloses the sensitivity of such sensors). 

Allowable Subject Matter
Claim 13 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
 

Response to Arguments
Applicant's arguments filed 1/20/2022 have been fully considered but they are not persuasive. 
In response to Applicant’s arguments on Page 6 of “REMARKS” that:

    PNG
    media_image1.png
    162
    655
    media_image1.png
    Greyscale

Examiner respectfully asserts that the disclosure of Uitto, specifically Column 4, lines 38-55 clearly disclose gathering data pertaining to an original stress wave (“A”) and a reflected tensile wave (“B”) and further the “proportions”  of the “characteristic points” and “surface areas” are clearly determined between the two waves. Note that “proportion” is readily defined as “A relationship between things or parts of things with respect to comparative magnitude, quantity, or degree” (per https://www.thefreedictionary.com/proportion) and therefore it can be at least implied that some form of relationship between the waves is gathered based on this portion of the disclosure. Further Uitto mentions calculating energy from the stress wave as well as energy that is reflected and further the energy transferred into the rock based on such data analysis (i.e. proportions determined; see Col 4, lines 50-55). Based on this, it is clear that some form of difference between the “energy of the stress wave” and ‘”energy reflected” must be calculated in order to obtain the “energy transferred into the rock”. Alternatively, one can view the determined “proportions” as determining a difference between the energy contents as the proportions will readily reflect a scale like relationship between the two values (i.e. A1 and A2/A3- see the rejection above). Therefore, one can either readily imply that a difference is calculated in order to obtain “the energy transferred into the rock” based on Col 4, lines 50-55 and alternatively, one can readily view the calculated proportions between the data as a “difference” in energy content as such a proportion will readily reflect a difference as explained in the rejections above. 

In response to Applicant’s arguments on Page 6 of “REMARKS” that:

    PNG
    media_image2.png
    87
    668
    media_image2.png
    Greyscale
 
Examiner respectfully asserts that Keskiniva clearly discloses such determining as explained in the rejection above. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See “Notice of References Cited”.
-Keskiniva (US Patent 7,895,900) discloses a drilling system/process that measures both the original stress wave and the reflected wave wherein several measuring electrodes (22a-22d) are utilized. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA G KOTIS whose telephone number is (571)270-0165. The examiner can normally be reached Monday - Thursday 6am-430pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on 571-272-4472. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSHUA G KOTIS/Examiner, Art Unit 3731                                                                                                                                                                                                        2/3/2022